DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable in view of Effland in view of Bent (US 4792806 A1). 

In claim 1, Effland discloses a broadband interferometer lightning positioning method (Fig. 1) based on pulse matching (Fig. 3, see pulses), the method comprising: 
simultaneously acquiring, via a plurality of antennas (Fig. 1, 12, 14, 16, 20) forming a broadband very high frequency interferometer (Column 1 Lines 5-10 “interferometric observations” Column 4 Lines 40-50 5MHz and 100MHz), a very high frequency radiation pulse signal set of lightning emitted by a lightning radiation source (Column 2 Lines 10-20 “lightning stroke”, Fig. 2, 30, Column 3 Line 57 – Column 4 Line 13), wherein the very high frequency radiation pulse signal set comprises a first very high frequency radiation pulse signal (Fig. 2, 12 Examiner considers the pulse received at 12 to be said comprises a first very high frequency radiation pulse), a second very high frequency radiation pulse signal (Fig. 2, 14 Examiner considers the pulse received at 14 to be said comprises a second very high frequency radiation pulse), and a third very high frequency radiation pulse signal (Fig. 2, 20 Examiner considers the pulse received at 20 to be said comprises a second very high frequency radiation pulse); determining the first very high frequency radiation pulse signal within a set time period as a reference pulse signal (Column 4 Lines 14-21 Column 4 Lines 53-68, examiner considers the signal at the one receiver that is compared to the others to be said reference pulse signal); determining the pulse signal in the second very high frequency radiation pulse signal whose waveform difference with the reference pulse signal is within a first set range as a first comparison pulse signal (Column 4 Lines 14-21 “range”; Column 4 Lines 53-68), and determining the pulse signal in the third very high frequency radiation pulse signal whose waveform difference with the reference pulse signal is within a second set range as a second comparison pulse signal (Column 4 Lines 14-21 “range”; Column 4 Lines 53-68); moving both the first comparison pulse signal and the second comparison pulse signal to a position corresponding to the reference pulse signal using a cross-correlation algorithm to obtain a pulse signal set (Column 4 Lines 53-68 “cross-correlation” , Column 5 Lines 1-25, Column 6 Lines 8-25) comprising a matched first comparison pulse signal, a matched second comparison pulse signal, and a matched reference pulse signal (Column 7 Lines 5-35); and simultaneously covering each pulse signal in the pulse signal set using a sliding window (Fig. 7, 88) with a set width (Fig. 7, 86) to determine a position of the lightning radiation source (Fig. 7, 98).
Effland does not explicitly disclose simultaneously acquiring, via three antennas forming a broadband very high frequency interferometer (emphasis added).
Bent teaches simultaneously acquiring, via three antennas forming a broadband very high frequency interferometer (Column 2 Lines 44-50).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to simultaneously acquiring, via three antennas forming a broadband very high frequency interferometer based on the teachings of bent for the obvious benefit of using less equipment while maintaining high accuracy (Bent Column 2 Lines 44-50) thus reducing cost. 

In claim 2, Effland further discloses wherein simultaneously covering each pulse signal in the pulse signal set comprises: simultaneously covering each pulse signal in the pulse signal set using a sliding window with the set width to determine a peak time set and a pulse waveform set (Column 4 Lines 25-35 Column 7 Lines 1-35, TDOA and FDOA ), wherein the peak time set comprises peak time corresponding to each pulse signal when the set pulse peaks of all pulse signals in the pulse signal set simultaneously appear in the sliding window (See Fig. 3 and Fig. 9, 124 Column 7 Lines 1-35, TDOA), and the pulse waveform set comprises a pulse waveform of each pulse signal when the set pulse peaks of all pulse signals in the pulse signal set simultaneously appear in the sliding window (Column 7 Lines 1-35, FDOA); calculating correlation coefficients among all pulse signals in the pulse signal set to obtain a correlation coefficient set (Fig. 9, 130), and determining whether all pulse signals are the same discharge event of the same lightning radiation source according to the correlation coefficient set (Column 4 Lines 53-68);  determining, when all pulse signals are the same discharge event of the same lightning radiation source according to the correlation coefficient set, a first time difference and a second time difference according to the peak time set (Column 7 Line 35 – Column 8 Line 32), wherein the first time difference is a time difference between the reference pulse signal and the first comparison pulse signal, and the second time difference is a time difference between the reference pulse signal and the second comparison pulse signal (Column 7 Line 35 – Column 8 Line 32); calculating an azimuth angle and an elevation angle of the lightning radiation source according to the first time difference and the second time difference (Column 4 Lines 14-20, Fig. 9, 130); and determining the position of the lightning radiation source from the azimuth angle and the elevation angle (See Claim 2).

In claim 4, Effland further discloses prior to determining the pulse signal in the second very high frequency radiation pulse signal:  determining the second very high frequency radiation pulse signal within the set time period as a first main window pulse signal (Fig. 9, 122-128 and 122-134 repeating), and determining the third very high frequency radiation pulse signal within the set time period as a second main window pulse signal (Fig. 9, 122-128 and 122-134  repeating); determining the second very high frequency radiation pulse signal in a first time period as a first auxiliary window pulse signal (Column 7 Line 35 – Column 8 Line 32, Fig. 9, 122, 124, see claim 8), determining the second very high frequency radiation pulse signal in a second time period as a second auxiliary window pulse signal (Column 7 Line 35 – Column 8 Line 32, Fig. 9, 122, 124, see claim 8), determining the third very high frequency radiation pulse signal in a first time period as a third auxiliary window pulse signal (Column 7 Line 35 – Column 8 Line 32, Fig. 9, 122, 124, see claim 8), and determining the third very high frequency radiation pulse signal in a second time period as a fourth auxiliary window pulse signal (Column 7 Line 35 – Column 8 Line 32, Fig. 9, 122, 124, see claim 8), wherein the first time period is the time period before the set time period, the second set time period is the time period after the set time period, and the first time period, the set time period and the second set time period form a continuous time period (Column 1 Lines 35-45, Column 4 Lines 1-15 the Examiner considers the time periods to be relative to one another thus, ordered before and after one another); and determining the first main window pulse signal, the first auxiliary window pulse signal, and the second auxiliary window pulse signal as the selected second very high frequency radiation pulse signal (Column 6 Line 52 – Column 7 Line 13), and determining the second main window pulse signal, the third auxiliary window pulse signal, and the fourth auxiliary window pulse signal as the selected third very high frequency radiation pulse signal (Column 6 Line 52 – Column 7 Line 13).

In claim 5, Effland further discloses prior to determining the first very high frequency radiation pulse signal: filtering the very high frequency radiation pulse signal of the lightning to obtain a filtered very high frequency radiation pulse signal (Fig. 4 “band pass filter”).

In claim 6, Effland discloses a broadband interferometer lightning positioning system (Fig. 1) based on pulse matching (Fig. 3, see pulses), comprising: at least one processor (Column 5 Lines 55-60); and a memory (Column 5 Lines 55-60) storing instructions that, when executed by the at least one processor, cause the at least one processor to execute operations comprising: simultaneously acquiring, via a plurality of antennas (Fig. 1, 12, 14, 16, 20) forming a broadband very high frequency interferometer (Column 1 Lines 5-10 “interferometric observations” Column 4 Lines 40-50 5MHz and 100MHz), a very high frequency radiation pulse signal set of lightning emitted by a lightning radiation source (Column 2 Lines 10-20 “lightning stroke”, Fig. 2, 30, Column 3 Line 57 – Column 4 Line 13), wherein the very high frequency radiation pulse signal set comprises a first very high frequency radiation pulse signal (Fig. 2, 12 Examiner considers the pulse received at 12 to be said comprises a first very high frequency radiation pulse), a second very high frequency radiation pulse signal (Fig. 2, 14 Examiner considers the pulse received at 14 to be said comprises a second very high frequency radiation pulse), and a third very high frequency radiation pulse signal (Fig. 2, 20 Examiner considers the pulse received at 20 to be said comprises a second very high frequency radiation pulse); determining the first very high frequency radiation pulse signal within a set time period as a reference pulse signal (Column 4 Lines 14-21 Column 4 Lines 53-68, examiner considers the signal at the one receiver that is compared to the others to be said reference pulse signal); determining the pulse signal in the second very high frequency radiation pulse signal whose waveform difference with the reference pulse signal is within a first set range as a first comparison pulse signal (Column 4 Lines 14-21 “range”; Column 4 Lines 53-68), and determine the pulse signal in the third very high frequency radiation pulse signal whose waveform difference with the reference pulse signal is within a second set range as a second comparison pulse signal (Column 4 Lines 14-21 “range”; Column 4 Lines 53-68); moving both the first comparison pulse signal and the second comparison pulse signal to a position corresponding to the reference pulse signal using a cross-correlation algorithm to obtain a pulse signal set (Column 4 Lines 53-68 “cross-correlation” , Column 5 Lines 1-25, Column 6 Lines 8-25) comprising a matched first comparison pulse signal, a matched second comparison pulse signal, and a matched reference pulse signal (Column 7 Lines 5-35); and simultaneously covering each pulse signal in the pulse signal set using a sliding window (Fig. 7, 88) with a set width (Fig. 7, 86) to determine a position of the lightning radiation source (Fig. 7, 98).
Effland does not explicitly disclose simultaneously acquiring, via three antennas forming a broadband very high frequency interferometer (emphasis added).
Bent teaches simultaneously acquiring, via three antennas forming a broadband very high frequency interferometer (Column 2 Lines 44-50).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to simultaneously acquiring, via three antennas forming a broadband very high frequency interferometer based on the teachings of bent for the obvious benefit of using less equipment while maintaining high accuracy (Bent Column 2 Lines 44-50) thus reducing cost. 

In claim 7, Effland further discloses simultaneously covering each pulse signal in the pulse signal set using a sliding window with the set width to determine a peak time set and a pulse waveform set (Column 4 Lines 25-35 Column 7 Lines 1-35, TDOA and FDOA ), wherein the peak time set comprises peak time corresponding to each pulse signal when the set pulse peaks of all pulse signals in the pulse signal set simultaneously appear in the sliding window (See Fig. 3 and Fig. 9, 124 Column 7 Lines 1-35, TDOA), and the pulse waveform set comprises a pulse waveform of each pulse signal when the set pulse peaks of all pulse signals in the pulse signal set simultaneously appear in the sliding window (Column 7 Lines 1-35, FDOA); calculating correlation coefficients among all pulse signals in the pulse signal set to obtain a correlation coefficient set (Fig. 9, 130), and determining whether all pulse signals are the same discharge event of the same lightning radiation source according to the correlation coefficient set (Column 4 Lines 53-68); determining when all pulse signals are the same discharge event of the same lightning radiation source according to the correlation coefficient set, a first time difference and a second time difference according to the peak time set (Column 7 Line 35 – Column 8 Line 32), wherein the first time difference is a time difference between the reference pulse signal and the first comparison pulse signal, and the second time difference is a time difference between the reference pulse signal and the second comparison pulse signal (Column 7 Line 35 – Column 8 Line 32); calculating an azimuth angle and an elevation angle of the lightning radiation source according to the first time difference and the second time difference (Column 4 Lines 14-20, Fig. 9, 130); and determining  the position of the lightning radiation source from the azimuth angle and the elevation angle (See Claim 2).

In claim 9, Effland further discloses wherein the operations further comprise, prior to determining the pulse signal in the second very high frequency radiation pulse signal: determining the pulse signal in the second very high frequency radiation pulse signal:  determining the second very high frequency radiation pulse signal within the set time period as a first main window pulse signal (Fig. 9, 122-128 and 122-134 repeating), and determining the third very high frequency radiation pulse signal within the set time period as a second main window pulse signal (Fig. 9, 122-128 and 122-134  repeating); determining the second very high frequency radiation pulse signal in a first time period as a first auxiliary window pulse signal (Column 7 Line 35 – Column 8 Line 32, Fig. 9, 122, 124, see claim 8), determining the second very high frequency radiation pulse signal in a second time period as a second auxiliary window pulse signal (Column 7 Line 35 – Column 8 Line 32, Fig. 9, 122, 124, see claim 8), determine the third very high frequency radiation pulse signal in a first time period as a third auxiliary window pulse signal (Column 7 Line 35 – Column 8 Line 32, Fig. 9, 122, 124, see claim 8), and determine the third very high frequency radiation pulse signal in a second time period as a fourth auxiliary window pulse signal (Column 7 Line 35 – Column 8 Line 32, Fig. 9, 122, 124, see claim 8), wherein the first time period is the time period before the set time period, the second set time period is the time period after the set time period, and the first time period, the set time period and the second set time period form a continuous time period (Column 1 Lines 35-45, Column 4 Lines 1-15 the Examiner considers the time periods to be relative to one another thus, ordered before and after one another); and determining the first main window pulse signal, the first auxiliary window pulse signal, and the second auxiliary window pulse signal as the selected second very high frequency radiation pulse signal (Column 6 Line 52 – Column 7 Line 13), and determine the second main window pulse signal, the third auxiliary window pulse signal, and the fourth auxiliary window pulse signal as the selected third very high frequency radiation pulse signal (Column 6 Line 52 – Column 7 Line 13).

In claim 10, Effland further discloses wherein the operations further comprise, prior to determining the first very high frequency radiation pulse signal: filtering the very high frequency radiation pulse signal of the lightning to obtain a filtered very high frequency radiation pulse signal (Fig. 4 “band pass filter”).

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable in view of Effland in view of Bent and in further view of Medelius; Pedro J. et al. (US 6552521 B1).
In claim 3 Effland further discloses a baseline determining subunit configured to determine, as a first baseline, a connecting line between a first antenna in the broadband very high frequency interferometer and a second antenna in the broadband very high frequency interferometer (See Fig. 1, 24/26/28), and determine, as a second baseline, a connecting line between a first antenna in the broadband very high frequency interferometer (See Fig. 1, 24/26/28) and a third antenna in the broadband very high frequency interferometer (See Fig. 1, 24/26/28), wherein the first antenna is used to acquire the first very high frequency radiation pulse signal, the second antenna is used to acquire the second very high frequency radiation pulse signal, and the third antenna is used to acquire the third very high frequency radiation pulse signal (See Fig. 1, 24/26/28, Fig. 2).
Effland does not explicitly disclose: calculating, when the first baseline is orthogonal to the second baseline, the 
    PNG
    media_image1.png
    536
    786
    media_image1.png
    Greyscale

Medelius teaches calculating, when the first baseline is orthogonal to the second baseline, the 

    PNG
    media_image1.png
    536
    786
    media_image1.png
    Greyscale

See Column 7-10, and associated equations.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have:  

    PNG
    media_image1.png
    536
    786
    media_image1.png
    Greyscale

As taught by Medelius in order to allow for computation of the expected events accuracy (Medelius Column 12 Lines 1-5), thus leading to a more accurate system.

In claim 8 Effland further discloses a baseline determining subunit configured to determine, as a first baseline, a connecting line between a first antenna in the broadband very high frequency interferometer and a second antenna in the broadband very high frequency interferometer (See Fig. 1, 24/26/28), and determine, as a second baseline, a connecting line between a first antenna in the broadband very high frequency interferometer (See Fig. 1, 24/26/28) and a third antenna in the broadband very high frequency interferometer (See Fig. 1, 24/26/28), wherein the first antenna is used to acquire the first very high frequency radiation pulse signal, the second antenna is used to acquire the second very high frequency radiation pulse signal, and the third antenna is used to acquire the third very high frequency radiation pulse signal (See Fig. 1, 24/26/28, Fig. 2).
Effland does not explicitly disclose: 

    PNG
    media_image1.png
    536
    786
    media_image1.png
    Greyscale

Medelius teaches

    PNG
    media_image1.png
    536
    786
    media_image1.png
    Greyscale
  
See Column 7-10, and associated equations. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have:  

    PNG
    media_image1.png
    536
    786
    media_image1.png
    Greyscale

As taught by Medelius in order to allow for computation of the expected events accuracy (Medelius Column 12 Lines 1-5), thus leading to a more accurate system.
Response to Arguments
Applicant's arguments filed 4/14/2022 have been fully considered but they are not persuasive. The previous 112 interpretation is withdrawn in light of the amendments. Regarding applicants 102 arguments, the examiner respectfully disagrees. Regarding A.), this is considered moot in light of the new art of record. Regarding B.) and C.), Effland meets the broadest reasonable interpretation of the claim. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., independent cross correlation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In regards to D.), while it may be non-essential, it is disclosed in the prior art thus meets the BRI of the claims.
Applicants 103 arguments are considered moot in light of the amended claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hibbs, INTEGRATED SENSOR SYSTEM MONITORING AND CHARACTERIZING LIGHTNING EVENTS, (WO 2006079041 A1).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.J.B/           Examiner, Art Unit 2865           


/ARLEEN M VAZQUEZ/           Supervisory Patent Examiner, Art Unit 2865 
07/08/22